DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-15 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2021/0065625) hereinafter “Wang”.
Regarding claim 1, Fig. 1F of Wang teaches a display panel (Paragraph 0004), comprising: a first display region (Item A1) and a second display region (Item A2) adjacent to the first display region (Item A1); a plurality of first pixels (Combination of Items 10 and 20) in the first display region (Item A1), each of the plurality of first pixels (Combination of Items 10 and 20) including at least one transistor (Paragraph 0359) and a light emitting element (Item 10 or Item 20) connected to the at least one transistor; and a plurality of second pixels in the second display region (Item A2), the plurality of second pixels including a plurality of light emitting pixels (Items 1, 2 and 3) and a plurality of non light emitting pixels (Items P01 and  P02), the plurality of light emitting pixels (Items 1, 2 and 3) providing colors substantially the same as colors produced from the plurality of first pixels (Combination of Items 10 and 20), the plurality of non-light emitting pixel being defined by absence of at least one of the transistor or the light emitting element (Paragraph 207); wherein a transmission cell (See Picture 1 below) is defined by multiplication of a number of row pixels arranged in a first direction (Left to right across the page) among the plurality of second pixels and a number of column pixels arranged in a second direction (Up and down across the page) among the plurality of second pixels, the second direction intersecting the first direction, and wherein, in the transmission cell (See Picture 1 below), the plurality of light emitting pixels (Items 30) bound (See Examiner’s Note below) the plurality of non-light emitting pixels (Items P01 and OP02) and have different numbers of pixels along the first direction and the second direction, wherein each non-light emitting pixel (Items P01 and P02) is bounded on at least two sides by other immediately adjacent non-light emitting pixels (Items 1, 2 and 3).
Examiner’s Note: The Examiner notes that the term “bound” does not require fully surrounding or even surrounding on three sides. Paragraph 0026 of the Applicant’s specification clarifies that a structure can be considered bound when having the bounding structure on as few as two sides. In the instance of Wang the light emitting pixels bound the non-light emitting pixels on at least three sides in the transmission cell. 

    PNG
    media_image1.png
    374
    466
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Wang Fig. 1F)
 Regarding claim 2, Fig. 1F of Wang further teaches where, on the transmission cell (See Picture 1 above), a ratio of the plurality of non-light emitting pixels (Items P01 and P02) to the plurality of second pixels is in a range between ½ and 3/5. 
Regarding claim 3, while Fig. 1F of Wang only shows a portion of the second display region, when the full display region is considered, the transmission cell can be defined such that the number of row pixels is about six and the number of column pixels is in a range from about 4 to about six. 
Further, the use of the term “about” allows for number of rows and columns outside of those explicitly stated in the claim language. Thus, the Examiner’s identification of 3 rows and 3 columns of second pixels is also considered to read on the claim language as 3 is about 6 and 3 is about in the range between 4 and 6. 
Regarding claim 4, Fig. 1F of Wang further teaches where the transmission cell is provided in a plurality of transmission cells, wherein the plurality of transmission cells are arranged along the first direction (Left and right across the page) and the second direction (Up and down across the page).
Regarding claim 5, Under an alternative interpretation of Fig. 1F of Wang, Wang teaches where the plurality of transmission cells include a first transmission cell (See Picture 2 below) and a second transmission cell (See Picture 2 below) that are arranged along the second direction (Up and down across the page), wherein the second transmission cell is spaced apart (See Picture 2 below) in the first direction from the first transmission cell at a distance corresponding to sizes of some of the plurality of light emitting pixels.  
Examiner’s Note: The Examiner notes that that the transmission cell can be defined to be any size and shape as the claim language does not require any specific shape/structure of the transmission cell beyond that of having a plurality of rows and columns. More specifically, the claim language does not require that the first and second transmission cell are the same size or have the same structure. 

    PNG
    media_image2.png
    374
    466
    media_image2.png
    Greyscale

Picture 2 (Labeled version of Wang Fig. 1F)
Regarding claim 9, Fig. 1F of Wang further teaches wherein, in the transmission cell (See Picture 1 above), the plurality of non-light emitting pixels (Items P01 and P02) have different numbers along the first direction and the second direction.
Regarding claim 10, Fig. 1A of Wang further teaches the first display region (Item A1) and the second display region (Item A2) are disposed on a base layer (Paragraph 0005), and at least a portion of the second display region (Item A2) is surrounded by the first display region (Item A1).
Regarding claim 11, Fig. 1F of Wang teaches a display device (Paragraph 0004), comprising: a display panel that is divided into a first display region (Item A1) and a second display region (Item A2) adjacent to the first display region (Item A1, wherein the display panel includes a plurality of first pixels (Combination of Items 10 and 20) in the first display region (Item A1) and a plurality of second pixels in the second display region (Items A2), each of the plurality of first pixels (Combination of Items 10 and 20) including at least one transistor (Paragraph 0359) and a light emitting element (Item 10 or Item 20) connected to the transistor, the plurality of second pixels including a plurality of light emitting pixels (Items 1, 2 and 3), each of the which provides a color the same as a color produced from one of the first pixels (Combination of Items 10 and 20), and a plurality of non light emitting pixels (Items P01 and  P02),  each of which is defined by absence of at least one of the transistor or the light emitting element (Paragraph 207); an electronic module (Paragraph 0082) below the display panel and underlying the second display region (Item A2), wherein a transmission cell (See Picture 1 below) is defined by multiplication of a number of row pixels arranged in a first direction (Left to right across the page) among the plurality of second pixels and a number of column pixels arranged in a second direction (Up and down across the page) among the plurality of second pixels, the second direction intersecting the first direction, and wherein, in the transmission cell (See Picture 1 below), the plurality of light emitting pixels (Items 30) bound (See Examiner’s Note below) the plurality of non-light emitting pixels (Items P01 and OP02) and have different numbers of pixels along the first direction and the second direction, wherein a ratio (See Examiner’s Note below) of a quantity of the non-light emitting pixels to a sum of the quantities of the non-light emitting pixels plus the light emitting pixels is between about ½ and 3/5.
Examiner’s Note: The Examiner notes that the term “bound” does not require fully surrounding or even surrounding on three sides. Paragraph 0026 of the Applicant’s specification clarifies that a structure can be considered bound when having the bounding structure on as few as two sides. In the instance of Wang the light emitting pixels bound the non-light emitting pixels on at least three sides in the transmission cell. 
Examiner’s Note: The Examiner notes that the claim limitation does not specify what the quantities of light emitting pixels and non-light emitting pixels is based upon. The quantities can be based upon the entire display region, the second display region only or the transmission cell. Therefore, the Examiner looks at the quantities in a transmission cell (See Picture 2 below), where the quantity of non-light emitting pixels is 18 and the quantity of non-light emitting pixels plus the light emitting pixels is 33. 18/33 is within the range ½ and 3/5.  

    PNG
    media_image1.png
    374
    466
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Wang Fig. 1F)
Regarding claim 12, Fig. 1F of Wang further teaches where, on the transmission cell (See Picture 1 above), a ratio of the plurality of non-light emitting pixels (Items P01 and P02) to the plurality of second pixels is in a range between ½ and 3/5.
Regarding claim 13, while Fig. 1F of Wang only shows a portion of the second display region, when the full display region is considered, the transmission cell can be defined such that the number of row pixels is about six and the number of column pixels is in a range from about 4 to about six. 
Further, the use of the term “about” allows for number of rows and columns outside of those explicitly stated in the claim language. Thus, the Examiner’s identification of 3 rows and 3 columns of second pixels is also considered to read on the claim language as 3 is about 6 and 3 is about in the range between 4 and 6. 
Regarding claim 14, Fig. 1F of Wang further teaches where the transmission cell is provided in a plurality of transmission cells, wherein the plurality of transmission cells are arranged along the first direction (Left and right across the page) and the second direction (Up and down across the page).
Regarding claim 15, Under an alternative interpretation of Fig. 1F of Wang, Wang teaches where the plurality of transmission cells include a first transmission cell (See Picture 2 below) and a second transmission cell (See Picture 2 below) that are arranged along the second direction (Up and down across the page), wherein the second transmission cell is spaced apart (See Picture 2 below) in the first direction from the first transmission cell at a distance corresponding to sizes of some of the plurality of light emitting pixels.  
Examiner’s Note: The Examiner notes that that the transmission cell can be defined to be any size and shape as the claim language does not require any specific shape/structure of the transmission cell beyond that of having a plurality of rows and columns. More specifically, the claim language does not require that the first and second transmission cell are the same size or have the same structure. 

    PNG
    media_image2.png
    374
    466
    media_image2.png
    Greyscale

Picture 2 (Labeled version of Wang Fig. 1F)
Regarding claim 18, Fig. 1F of Wang further teaches wherein, in the transmission cell (See Picture 1 above), the plurality of non-light emitting pixels (Items P01 and P02) have different numbers along the first direction and the second direction.
Regarding claim 19, Fig. 1A of Wang further teaches at least a portion of the second display region (Item A2) is surrounded by the first display region (Item A1).
Regarding claim 20, Fig. 1F of Wang further teaches wherein the electronic module includes a camera module (Paragraph 0082).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) hereinafter “Wang” in view of Bai (US 2021/0041923) hereinafter “Bai” and in further view of Park et al. (US 2020/0194730) hereinafter “Park”.
Regarding claim 6, Wang teaches all of the elements of the claimed invention as stated above. 
Fig. 1F of Wang further teaches wherein each of the plurality of light emitting pixels is defined as a light emitting unit (Item 30), wherein each light emitting unit includes first, second and third sub-pixels (Items 1, 2 and 3 respectively). 
Wang does not teach where each of the first, second and third sub-pixels have light emitting areas different from each other.
Bai teaches where second display region (Item 22) has a pentile pixel arrangement (Paragraph 0094).
Fig. 7C of Park teaches where a pentile matrix structure comprises a first (Item PXA1p), second (Item PXA2p) and third (Item PXA3p) subpixel, where the first, second and third subpixels have light emitting areas different from each other (Paragraph 0172). 
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to use a pentile arrangement structure such that the first, second and third subpixels have light emitting areas different from each other because it allows for a camera under the display to operate (Bai Paragraph 0046) while resulting in a desired resolution (Park Paragraph 0122). 
Regarding claim 7, the combination of Wang, Bai and Park teaches all of the elements of the claimed invention as stated above. 

Wang does not teach where the first, second and third sub-pixels are disposed in a diamond shape.
Bai teaches where second display region (Item 22) has a diamond pixel arrangement (Paragraph 0094).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have the first, second and third sub-pixels disposed in a diamond shape  because the allows for a camera under the display to operate (Bai Paragraph 0046) while resulting in a desired resolution (Park Paragraph 0122). 
Regarding claim 8, Wang teaches all of the elements of the claimed invention as stated above. 
Fig. 1F of Wang further teaches wherein each of the plurality of light emitting pixels is defined as a light emitting unit (Item 30), wherein each light emitting unit includes first and second sub-pixels (Items 1 and 2 respectively). 
Wang does not teach where each of the first and second sub-pixels have light emitting areas different from each other.
Bai teaches where second display region (Item 22) has a pentile pixel arrangement (Paragraph 0094).
Fig. 7C of Park teaches where a pentile matrix structure comprises a first (Item PXA1p), second (Item PXA2p) and third (Item PXA3p) subpixel, where the first, second and third subpixels have light emitting areas different from each other (Paragraph 0172). 
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to use a pentile arrangement structure such that the first and second subpixels have light emitting areas different from each other because it allows for a camera under the display to operate (Bai Paragraph 0046) while resulting in a desired resolution (Park Paragraph 0122). 
Regarding claim 16, Wang teaches all of the elements of the claimed invention as stated above. 
Fig. 1F of Wang further teaches wherein each of the plurality of light emitting pixels is defined as a light emitting unit (Item 30), wherein each light emitting unit includes first, second and third sub-pixels (Items 1, 2 and 3 respectively). 
Wang does not teach where each of the first, second and third sub-pixels have light emitting areas different from each other.
Bai teaches where second display region (Item 22) has a pentile pixel arrangement (Paragraph 0094).
Fig. 7C of Park teaches where a pentile matrix structure comprises a first (Item PXA1p), second (Item PXA2p) and third (Item PXA3p) subpixel, where the first, second and third subpixels have light emitting areas different from each other (Paragraph 0172). 
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to use a pentile arrangement structure such that the first, second and third subpixels have light emitting areas different from each other because it allows for a camera under the display to operate (Bai Paragraph 0046) while resulting in a desired resolution (Park Paragraph 0122). 
Regarding claim 17, the combination of Wang, Bai and Park teaches all of the elements of the claimed invention as stated above. 
Wang does not teach where the first, second and third sub-pixels are disposed in a diamond shape.
Bai teaches where second display region (Item 22) has a diamond pixel arrangement (Paragraph 0094).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have the first, second and third sub-pixels disposed in a diamond shape  because the allows for a camera under the display to operate (Bai Paragraph 0046) while resulting in a desired resolution (Park Paragraph 0122). 
Claims 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2019/0051708) hereinafter “Jeong” in view of Wang et al. (US 2021/0065625) hereinafter “Wang”.
Regarding claim 21, Figs. 6 and 29B of Jeong teach a display layer comprising: a circuit element layer (Item DP-OLED) having first light emitting elements of a first emitter type and second light emitting elements of a second emitter type (Paragraph 0140); a sensing circuit layer (Item ISU) overlapping the circuit element layer (Item DP-OLED) and having non-light emitting elements of a sensor type (Items SP1 and SP2); and a pixel definition layer (Item PDL) overlapping the circuit element layer (Item DP-OLED) and the sensing circuit layer (Item ISU), and having first openings defining first light emitting pixels on the first light emitting elements of the first emitter type, second openings defining second light emitting pixels on the second light emitting elements of the second emitter type.
Jeong does not teach sensor openings defining non-light emitting pixels on the non-light emitting elements.
Wang teaches a display device having openings in a pixel defining layer (Paragraph 0103) such that sensor openings are present defining non-light emitting pixels (Items P01 and P02) on the non-light emitting elements.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sensor openings defining non-light emitting pixels on the non-light emitting elements because the sensor openings allow light to travel through the display so that a camera at a bottom side of the display may receive light (Wang Paragraph 0195).  
Jeong does not explicitly teach where each non-light emitting pixel is bounded on no more than two sides by immediately adjacent light emitting pixels.
Fig. 1F of Wang further teaches where each non-light emitting pixel (Items P01, P02 and P03, respectively) is bounded on no more than two sides by immediately adjacent light emitting pixels (Items 1, 2 and 3, respectively).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have where each non-light emitting pixel is bounded on no more than two sides by immediately adjacent light emitting pixels because this pixel configuration allows light to travel through the display so that a camera at a bottom side of the display may receive light (Wang Paragraph 0195).  
Regarding claim 23, the combination of Jeong and Wang teaches all of the elements of the claimed invention as stated above.
Jeong does not teach the display layer further comprising an electronic module including the non-light emitting elements disposed under at least one of the non-light emitting pixels, wherein the sensor type is responsive to infrared light.
Wang further teaches where an electronic module (Paragraph 0082) is present under at least one of the non-light emitting pixels (P01 and P02), wherein a sensor type is responsive to infrared light.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an electronic module including the non-light emitting elements disposed under at least one of the non-light emitting pixels, wherein the sensor type is responsive to infrared light because an electronic module under the display allows for a camera function and light emitting function in a second display area (Wang Paragraph 0082) and the infrared sensor type allows for the function of face recognition in the second display area (Wang Paragraph 0269). 
Regarding claim 24, the combination of Jeong and Wang teaches all of the elements of the claimed invention as stated above.
Jeong does not teach the display layer further comprising a transmission cell including a heterogenous array of light-emitting pixels disposed around a periphery of non-light-emitting pixels arranged in a number of rows of a first direction and a different number of columns of a second direction intersecting the first direction, wherein each non-light-emitting pixel is bounded on at least two sides by other immediately adjacent non-light-emitting pixels, wherein a non-zero and non-unitary ratio of a quantity of non-light-emitting pixels to all pixels is different along each of the rows versus each of the columns, wherein a ratio of the quantity of non-light-emitting pixels to total pixels in the transmission cell is in a range from about 1/2 to about 3/5.
Wang teaches a transmission cell (See Picture 1 above) including a heterogenous array of light-emitting pixels (Items 30) disposed around a periphery of non-light-emitting pixels (Items P01 and P02) arranged in a number of rows of a first direction (Left to right across the page) and a different number of columns of a second direction (Up and down across the page) intersecting the first direction, wherein each non-light-emitting pixel (Items P01 and P01) is bounded on at least two sides by other immediately adjacent non-light-emitting pixels, wherein a non-zero and non-unitary ratio of a quantity of non-light-emitting pixels to all pixels is different along each of the rows versus each of the columns, wherein a ratio of the quantity of non-light-emitting pixels (Items P01 and P02) to total pixels in the transmission cell is in a range from about 1/2 to about 3/5.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a transmission cell including a heterogenous array of light-emitting pixels disposed around a periphery of non-light-emitting pixels arranged in a number of rows of a first direction and a different number of columns of a second direction intersecting the first direction, wherein each non-light-emitting pixel is bounded on at least two sides by other immediately adjacent non-light-emitting pixels, wherein a non-zero and non-unitary ratio of a quantity of non-light-emitting pixels to all pixels is different along each of the rows versus each of the columns, wherein a ratio of the quantity of non-light-emitting pixels to total pixels in the transmission cell is in a range from about 1/2 to about 3/5 because this configuration allows for light to transmit through the display layer such that light can reach an under display camera (Wang Paragraph 0082)
Examiner’s Note: The Examiner notes that that the transmission cell can be defined to be any size and shape as the claim language does not require any specific shape/structure of the transmission cell beyond that of having a plurality of rows and columns. 
Examiner’s Note: The Examiner notes that the term “bound” does not require fully surrounding or even surrounding on three sides. Paragraph 0026 of the Applicant’s specification clarifies that a structure can be considered bound when having the bounding structure on as few as two sides. In the instance of Wang the light emitting pixels bound the non-light emitting pixels on at least three sides in the transmission cell. 
Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2019/0051708) hereinafter “Jeong” in view of Wang et al. (US 2021/0065625) hereinafter “Wang” and in further view of Park et al. (US 2020/0194730) hereinafter “Park”.
Regarding claim 25, the combination of Jeong and Wang teaches all of the elements of the claimed invention as stated above.
Jeong further teaches wherein the circuit element layer (Item DP-OLED) has third light emitting elements of a third emitter type, and the pixel definition layer (Item PDL) has third openings defining third light emitting pixels on the third light emitting elements.
Jeong does not explicitly teach where the first emitter type is configured to emit red light, the second emitter type is configured to emit green light, and the third emitter type is configured to emit blue light.
Park teaches where a first emitter type is configured to emit red light, the second emitter type is configured to emit green light, and the third emitter type is configured to emit blue light (Paragraph 0168).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first emitter type configured to emit red light, the second emitter type configured to emit green light, and the third emitter type configured to emit blue light because red, green and blue pixels are known to be used in a display device to produce an image (Park Paragraph 0168).
Jeong does not teach where sizes of the first, second and third openings are different from each other.
Fig. 7C of Park teaches where a pentile matrix structure comprises a first (Item PXA1p), second (Item PXA2p) and third (Item PXA3p) subpixel, where the first, second and third subpixels have light emitting areas different from each other (Paragraph 0172). 
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have sizes of the first, second and third openings different from each other because it allows for a camera under the display to operate (Bai Paragraph 0046) while resulting in a desired resolution (Park Paragraph 0122). 
Regarding claim 26, the combination of Jeong and Wang teaches all of the elements of the claimed invention as stated above.
Jeong does not teach where wherein the size of the first openings is larger than the size of the second openings and smaller than the size of the third openings.
Fig. 7C of Park teaches where a pentile matrix structure comprises a first (Item PXA1p), second (Item PXA2p) and third (Item PXA3p) subpixel, where the first, second and third subpixels have light emitting areas different from each other (Paragraph 0172). 
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to use a pentile arrangement structure such that the size of the first opening is larger than the size of the second openings and smaller than the size of the third openings because it allows for a camera under the display to operate while resulting in a desired resolution (Park Paragraph 0122). 
Jeong does not teach wherein sizes of the sensor openings are greater than or equal to the sizes of at least one of the first, second, or third openings.
Fig. 1F of Wang teaches where the number of non-light emitting pixels (Items P01 and P02) in a row in a transmission cell is greater than the number of light emitting pixels (Items 1, 2 and 3) in a row in a transmission cell.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sizes of the sensor openings be greater than or equal to the sizes of at least one of the first, second, or third openings because this allows light to pass through the display such that a camera at the bottom of the display can sense transmitted light (Wang Paragraph 0082).
Regarding claim 27, the combination of Jeong, Wang and Park teaches all of the elements of the claimed invention as stated above except where a quantity of the first light emitting pixels is substantially equal to a quantity of the third light emitting pixels, wherein a quantity of the second light emitting pixels is substantially equal to a sum of the quantity of the first light emitting pixels and the quantity of the third light emitting pixels. 
Fig. 7D of Park teaches where a pixel arrangement comprises a first pixel (Item PXA1p), two second pixels (Item PXA2p) and a third pixel (Item PXA3p), where a quantity of the first light emitting pixels is substantially equal to a quantity of the third light emitting pixels, wherein a quantity of the second light emitting pixels is substantially equal to a sum of the quantity of the first light emitting pixels and the quantity of the third light emitting pixels. 
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have a quantity of the first light emitting pixels is substantially equal to a quantity of the third light emitting pixels, wherein a quantity of the second light emitting pixels is substantially equal to a sum of the quantity of the first light emitting pixels and the quantity of the third light emitting pixels because this configuration results in a desired resolution (Park Paragraph 0122). 
Regarding claim 28, the combination of Jeong, Wang and Park teaches all of the elements of the claimed invention as stated above except where the display layer further comprises an electronic module including the non-light-emitting elements disposed under a plurality of the non-light-emitting pixels, wherein the sensor type comprises at least three sensor types responsive to at least red light, green light, and blue light, respectively. 
Wang teaches where a display layer further comprises an electronic module (Paragraph 0082) including the non-light-emitting elements disposed under a plurality of the non-light-emitting pixels, wherein the sensor type comprises at least three sensor types responsive to at least red light, green light, and blue light, respectively (Paragraph 0082 where the camera can sense red, green and/or blue light). 
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have the display layer further comprises an electronic module including the non-light-emitting elements disposed under a plurality of the non-light-emitting pixels, wherein the sensor type comprises at least three sensor types responsive to at least red light, green light, and blue light, respectively because this allows for the display to serve as both a light emitting and light sensing structure (Wang Paragraph 0082). 
Regarding claim 29, the combination of Jeong, Wang and Park teaches all of the elements of the claimed invention as stated above.
Jeong does not teach wherein the first openings are oriented substantially the same as each other, wherein the third openings are oriented substantially the same as each other, wherein the second openings are oriented in a first direction where disposed on a diagonal of adjacent pixels comprising the first openings, and oriented in a second direction where disposed on a diagonal of adjacent pixels comprising the second openings. 
Fig. 7D of Park teaches where a pixel arrangement comprises a first pixel (Item PXA1p), two second pixels (Item PXA2p) and a third pixel (Item PXA3p), wherein the first openings are oriented substantially the same as each other, wherein the third openings are oriented substantially the same as each other, wherein the second openings are oriented in a first direction where disposed on a diagonal of adjacent pixels comprising the first openings, and oriented in a second direction where disposed on a diagonal of adjacent pixels comprising the second openings. 
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have the first openings oriented substantially the same as each other, the third openings oriented substantially the same as each other, the second openings oriented in a first direction where disposed on a diagonal of adjacent pixels comprising the first openings, and oriented in a second direction where disposed on a diagonal of adjacent pixels comprising the second openings because this configuration results in a desired resolution (Park Paragraph 0122). 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2019/0051708) hereinafter “Jeong” in view of Wang et al. (US 2021/0065625) hereinafter “Wang” and Park et al. (US 2020/0194730) hereinafter “Park” and in further view of Lee et al. (US 2018/0277040) hereinafter “Lee”.
Regarding claim 30, the combination of Jeong, Wang and Park teaches all of the elements of the claimed invention as stated above except where the second openings are elongated on one axis and oriented with the elongated axis disposed on a diagonal of adjacent first openings.
Jeong does not teach where the second openings are elongated on one axis and oriented with the elongated axis disposed on a diagonal of adjacent first openings.
Fig. 1A of Lee teaches where the second pixels (Item G) are elongated on one axis and oriented with the elongated axis disposed on a diagonal of adjacent first pixels (Item R).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second openings are elongated on one axis and oriented with the elongated axis disposed on a diagonal of adjacent first openings because this orientation allows for expressing colors by sharing light emissions of adjacent pixels (Lee Paragraph 0057).
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach, suggest or motivate one having ordinary skill in the art to have “wherein each non-light emitting pixel is bound on at least two sides by other immediately adjacent non-light emitting pixels, wherein each non-light emitting pixel is bounded on at least two sides by other immediately adjacent non-light emitting pixels, wherein a ratio of a quantity of the non-light emitting pixels to a sum of the quantities of the non-light emitting pixels plus the light emitting pixels is between about 1/2 and 3/5” along with the other limitations of claim 21.  
Response to Arguments
Applicant's arguments filed 009/01/2022 have been fully considered but they are not persuasive.
Specifically,  the Examiner notes that the Applicant has not offered any specific arguments with respect to considering the claim amendments and the prior art of record besides stating what is taught by each reference and a conclusory statement at the end of the arguments section that recites “Therefore, claims 1, 11 and 21 are novel and non-obvious over the prior art of record in this case”. Thus, the Examiner has no specific rebuttal. 
The Examiner does note that claim 22 had previously been indicated as allowable subject matter but claim 22 only depended from claim 21 and not all of claim 22 was brought into amended claim 21. The Examiner also notes that portions of previous claim 22 have been brought into claims 1 and 11 as well but these limitations have not been considered with respect to claims 1 and 11 prior to the Applicant’s response. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891